Citation Nr: 1615108	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO. 10-03 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1949 to July 1969. For his service, the Veteran was awarded the Bronze Star Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The Board remanded the issue on appeal for additional development in July 2015. As explained in further detail below, there has not been substantial compliance with the directives therein, and therefore the claim must be remanded. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998). As part of that remand the Board granted service connection for a low back disability and denied entitlement to an increased rating for a heart disability. As such, those issues are no longer on appeal.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2015. A transcript of the hearing is associated with the electronic claims files.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.




REMAND

As noted in the introduction, the Board remanded the claim on appeal in July 2015 for an addendum opinion concerning bilateral hearing loss. As part of its rationale for finding the prior July 2008 opinion inadequate, the Board noted that the examiner stated it is was "not likely" that the Veteran's hearing loss was related to service, as opposed to utilizing the correct legal standard of whether it was "at least as likely as not" related to service. See July 2015 Board Remand at 7; see also 38 U.S.C.A. § 5107(b). The Board then specifically indicated in the remand directives that the opinion should be phrased in terms of whether the hearing loss was "at least as likely as not" related to service. July 2015 Board Remand at 9. 

However, in the October 2015 addendum opinion, the examiner again stated that the Veteran's bilateral hearing loss was "not likely" related to his active duty service. As the opinion has again been expressed in verbiage previously found inadequate for rating purposes, the Board finds that there has not been substantial compliance with the remand directives and therefore the claim must again be remanded for an adequate opinion. See Stegall, 11 Vet. App. 268; Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise, other than the July 2008 examiner, to determine the nature and etiology of the Veteran's bilateral hearing loss. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's bilateral hearing loss is related to his active duty service, to include exposure to noise from prop engine aircraft?

A detailed rationale for the opinion must be provided. Review of the entire claims file is required; however, attention is invited to the Veteran's statements indicating he worked as a mechanic on prop aircraft without hearing protection, and the Veteran's retirement audiogram reflecting elevated puretone thresholds of 25 decibels at 3000 Hertz bilaterally and 4000 Hertz in the right ear. Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (stating that thresholds between 0 and 20 decibels reflect normal hearing). Noise exposure in service should be conceded based on the Veteran's occupational specialty as an aircraft mechanic.

The examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. See Hensley, 5 Vet. App. at 159.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




